Slip Op. 12-148

                UNITED STATES COURT OF INTERNATIONAL TRADE

 UNITED STATES,

                       Plaintiff,                    Before: Jane A. Restani, Judge

                v.
                                                     Court No. 09-00006
 NJC INTERNATIONAL, INC., and
 DWAYNE HOARD,

                       Defendants.




[Plaintiff’s motion for summary judgment against Defendant Dwayne Hoard in Customs penalty
action granted. Default judgment entered against Defendant NJC International, Inc.]

                                           OPINION

                                                                       Dated: December 6, 2012

              Delisa M. Sanchez, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice of Washington, DC for plaintiff. With her on the brief were Stuart F.
Delery, Acting Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia M.
McCarthy, Assistant Director. Of counsel on the brief was Suzanne N. Almetica, Assistant
Counsel, Office of the Associate Chief Counsel, U.S. Customs and Border Protection.

               Dwayne Hoard, Pro se, of Monroe Township, NJ.

               Restani, Judge: This is a 19 U.S.C. § 1592 penalty action over which the court has

jurisdiction under 28 U.S.C. § 1582. Default was entered against Defendant NJC International,

Inc. (“NJC”) on September 16, 2011. Defendant Dwayne Hoard (“Hoard”) answered the

complaint but failed to respond to plaintiff’s motion for summary judgment of August 9, 2012.

On October 23, 2012, the court ordered Hoard to show cause why judgment should not be

entered against him. Hoard has failed to respond to the order.
Court No. 09-00006                                                                             Page 2


               The complaint alleges that NJC was the importer of record on six entries made

between January 7, 2004, and March 24, 2004, with an entered value of $58,263.00. Following

the requisite administrative proceedings, the U.S. Customs and Border Protection (“CBP”) found

gross negligence and demanded payment of $23,305.20 (40% of the entered value) from NJC and

its principal officer, Dwayne Hoard, which sum remains unpaid. The entered goods are alleged

to be textile products from China subject to quota requirements, which were falsely declared to

be of Hong Kong origin. Plaintiff alleges further that Hoard knowingly participated in the

falsehood.

               Hoard’s answer generally asserts no knowledge of the specifics of the entries and

denies any wrongdoing. If the allegations of the complaint are accepted as true, however,

plaintiff has established its claim against Hoard and NJC. Further, plaintiff has set forth in its

motion for summary judgment the evidence it would submit to establish its claim against Hoard.

Such uncontradicted evidence would warrant judgment against defendants.

               The court finds that by failing to respond to the court’s order to show cause Hoard

has waived any right to further hearing, and NJC has previously been found to be in default.

Accordingly, judgment will be entered jointly and severally against the two defendants for the

sum certain claimed by plaintiff, together with post-judgment interest, as requested, and costs.



                                                                /s/ Jane A. Restani
                                                                  Jane A. Restani
                                                                      Judge

Dated this 6th day of December, 2012.
New York, New York.